F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                 UNITED STATES COURT OF APPEALS                          DEC 12 2001

                                 TENTH CIRCUIT                      PATRICK FISHER
                                                                             Clerk



 BILL MAX OVERTON,

          Plaintiff-Appellant,

 v.                                                    No. 00-2289
                                                  (D.C. No. CIV-99-585)
 INTERNAL REVENUE SERVICE,                           (D. New Mexico)
 Carlos Sanchez, in his official capacity
 as revenue agent,

          Defendant-Appellee.




                          ORDER AND JUDGMENT *


Before SEYMOUR and McKAY, Circuit Judges, and BRORBY, Senior Circuit
Judge.


      On May 25, 1999, Mr. Bill Max Overton filed a complaint in district court

seeking damages from Mr. Carlos Sanchez, an agent of the Internal Revenue


      *
       After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, or collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
Service for allegedly improper actions taken by Mr. Sanchez, in his official

capacity as an IRS revenue officer, to collect taxes owed by Mr. Overton. The

district court granted Mr. Sanchez’s motion to dismiss. On August 9, 2000, Mr.

Overton filed a notice of appeal from the order of dismissal. That appeal was

first dismissed, then on motion for rehearing, reinstated. See Order of March 28,

2001. By Order of April 17, 2001, this court allowed briefing to proceed,

overlooking the fact that Mr. Overton had neither paid a filing fee nor filed an

application seeking to proceed without payment of the fee.

      Proceedings in the federal courts are not without costs. In the event a party

is unable to afford the fees assessed for various actions in the courts, however,

that party may file a motion to proceed in forma pauperis. F ED .R.A PP .P. 24(a)(5);

10 TH C IR .R. 3.3(B)(3). Attached to such a motion must be an affidavit that shows

in detail the party’s inability to pay or to give security for fees and costs, claims

an entitlement to redress, and states the issues that the party intends to present on

appeal. F ED .R.A PP .P. 24(a)(1), (5). When Mr. Overton filed his notice of appeal,

he failed to pay the prescribed fee. The Clerk of Court informed him of such in a

letter dated September 20, 2000. Following reinstatement of the case, the Clerk

of Court again informed Mr. Overton in a July 19, 2001 letter of his duty to either

pay filing and docket fees or apply for leave to proceed on appeal without

prepayment of fees. The Clerk provided Mr. Overton with a copy of the standard


                                          -2-
form in the July 19 letter. Id. See F ED .R.A PP .P. 24(a)(5).

      In response, Mr. Overton referred the Clerk to a motion for leave to

proceed in forma pauperis filed with the court on October 3, 2000. In that

motion, Mr. Overton contended that because he had been allowed to proceed in

forma pauperis in a case in the Northern District of California, he should be

allowed to so proceed in this case. He is incorrect. In forma pauperis status must

be established in each case, a fact Mr. Overton should be well aware of

considering that he has brought dozens of actions in the federal courts. People’s

financial situations change, and the in forma pauperis motion and affidavits are

intended to garner such facts at the time the motion is made.

      In short, Mr. Overton never filed the required affidavit and thus failed to

comply with federal and circuit rules. Pursuant to 10th Circuit Rule 3.3(B),

therefore, the captioned appeal is hereby DISMISSED.

                                         ENTERED FOR THE COURT


                                         Stephanie K. Seymour
                                         Circuit Judge




                                           -3-